Citation Nr: 0910039	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In September 2008, the Veteran was afforded a personal 
hearing before the undersigned.  The Veteran's representative 
failed to appear at this hearing and the Veteran chose to 
proceed with the hearing without representation.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the September 2008 hearing, the Veteran stated that he 
received VA treatment for his ulcerative colitis in the early 
1960s and began again receiving treatment from VA in the 
1980s.  He also stated that he received treatment from both 
the Phoenix and Tucson facilities and continued to receive 
treatment from these facilities.  The evidence only contains 
VA treatment records from the Phoenix VA Medical Center dated 
from June 2000 to October 2002 and from November 2004 to June 
2006.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Veteran's complete VA treatment records should 
also be obtained on remand.

Additionally, the Veteran's private physician, Dr. R.T.M., 
responded in December 2005 to a request for records that the 
Veteran was admitted to Scottsdale Memorial Hospital-Osborn 
on a least on occasion in the 1980s for his ulcerative 
colitis and his records may be available at St. Lukes Centre 
Medical Clinic in Phoenix where he practiced from 1987 to 
1994.  There is no indication that the RO attempted to obtain 
the Veteran's records from either facility following this 
response and these records should be obtained on remand.  
38 C.F.R. § 3.159(c)(1).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the Veteran's complete 
treatment records from the Phoenix and 
Tucson VA Medical Centers, dated during 
the 1960s and from the 1980s forward.  
If these records are not available, a 
negative reply is required.

2.  Make arrangements to obtain the 
Veteran's complete treatment records 
from Scottsdale Memorial Hospital-
Osborn and St. Lukes Centre Medical 
Clinic in Phoenix.  If these records 
are not available, a negative reply is 
required.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




